Exhibit 10.35
AGREEMENT WITH RESPECT TO
THE PREFERRED INTEREST PURCHASE AGREEMENT
     This Agreement with respect to the Preferred Interest Purchase Agreement
(this “Agreement”) is made as of this 19th day of December, 2008 among NRG
Common Stock Finance II LLC, a Delaware limited liability company (“Issuer”),
NRG Energy, Inc., a Delaware corporation (the “Company”), Credit Suisse Capital
LLC (together with its successor and assigns, “Purchaser”) and Credit Suisse
Securities (USA) LLC (“Agent”), solely in its capacity as agent for Purchaser
and Issuer.
W I T N E S S E T H
     WHEREAS, Issuer, Purchaser and Agent are party to the Preferred Interest
Purchase Agreement dated August 4, 2006 (the “Preferred Interest Purchase
Agreement”), whereby Issuer issued to Purchaser Issuer’s Series 1 Exchangeable
Limited Liability Company Preferred Interests (the "Preferred Interests”) on the
terms and conditions set forth therein;
     WHEREAS, Issuer, Purchaser and Agent have heretofore entered into a
Preferred Interest Amendment Agreement dated as of the date hereof relating to
the Preferred Interest Purchase Agreement (the “First Amendment Agreement”)
(and, for the avoidance of doubt, references to the Preferred Interest Purchase
Agreement herein shall mean the Preferred Interest Purchase Agreement as
modified or amended by such First Amendment Agreement);
     WHEREAS, the Preferred Interests have the terms and provisions contained in
a Certificate of Designations dated as of August 4, 2006 (the “Certificate of
Designations”);
     WHEREAS, the terms and provisions of the Preferred Interests have
heretofore been modified or amended in a First Certificate of Amendment relating
to the Certificate of Designations executed on the date hereof (the “First
Certificate of Amendment”) (and, for the avoidance of doubt, references to the
Certificate of Designations herein shall mean the Certificate of Designations as
modified or amended by such First Certificate of Amendment);
     WHEREAS, Issuer and Purchaser wish to effect certain transactions in
connection with the Preferred Interest Purchase Agreement on the terms and
conditions set forth herein;
     NOW, THEREFORE, in consideration of their mutual covenants herein
contained, the parties hereto, intending to be legally bound, hereby mutually
covenant and agree as follows:

 



--------------------------------------------------------------------------------



 



     SECTION 1 . Definitions. As used herein, capitalized terms not defined
herein shall have the meaning ascribed to them in, or as provided in, the
Preferred Interest Purchase Agreement and the Certificate of Designations.
     SECTION 2 . Notice of Increased Costs. (a) Purchaser shall provide notice
(an “Increased Costs Notice”) to Issuer following the end of each calendar month
during which an Increased Cost of Stock Borrow, Increased Cost or Other
Increased Cost of Hedging in respect of the Preferred Interests occurred or was
continuing of the amount in U.S. dollars of each such Increased Cost of Stock
Borrow, Increased Cost and/or Other Increased Cost of Hedging for such month.
Such Increased Costs Notice shall specify the nature and amount of the Increased
Cost of Stock Borrow, Increased Cost and/or Other Increased Cost of Hedging and
shall provide a reasonably detailed basis for the determination thereof. In
addition, in respect of any Increased Cost of Stock Borrow specified in such
Increased Costs Notice, Purchaser shall provide notice of (i) the reduction of
the Threshold Price for any Preferred Interest that the Calculation Agent would
apply pursuant to Section 4.5 of the Certificate of Designations to account for
such Increased Cost of Stock Borrow (the “Threshold Price Adjustment”) and
(ii) an amount of cash in U.S. dollars (the “Increased Cost of Stock Borrow
Amount”) relating to such Increased Cost of Stock Borrow that Issuer may elect
to pay in lieu of such Threshold Price Adjustment. Purchaser shall respond in
good faith to good faith inquiries or disputes from Issuer regarding the
Increased Cost of Stock Borrow, Threshold Price Adjustment, Increased Cost
and/or Other Increased Cost of Hedging set forth in an Increased Costs Notice.
Notwithstanding the foregoing, Issuer may, in its reasonable judgment, designate
as an Increased Cost of Stock Borrow or an Other Increased Cost of Hedging, as
the case may be, any amount or portion thereof specified by Purchaser as an
Other Increased Cost of Hedging or an Increased Cost of Stock Borrow in such
Increased Costs Notice that Issuer reasonably believes should more properly have
been characterized as an Increased Cost of Stock Borrow or an Other Increased
Cost of Hedging, as the case may be, by providing notice to Purchaser of such
designation by 5:00 PM, New York City time, on the second Business Day
immediately following the date of the relevant Increased Costs Notice (such time
on such Business Day, the “Notice Deadline”), in which case such Other Increased
Cost of Hedging or Increased Cost of Stock Borrow shall be considered an
Increased Cost of Stock Borrow or an Other Increased Cost of Hedging, as the
case may be, for purposes of this Agreement.
     (b) By 5:00 PM, New York City time, on the third Business Day immediately
following the date of each Increased Costs Notice, Issuer shall (i) if Issuer so
elects pursuant to Section 2(a), pay the Increased Cost of Stock Borrow Amount
in immediately available funds by wire transfer to an account designated by
Purchaser and (ii) either (A) pay the aggregate amount of any Increased Cost
and/or Other Increased Cost of Hedging specified in such Increased Costs Notice
(such amount, the “Other Increased Cost Amount”) in immediately available funds
by wire transfer to an account designated by Purchaser or (B) subject to

2



--------------------------------------------------------------------------------



 



satisfaction of the conditions set forth in Section 3, in lieu of paying the
Other Increased Cost Amount in cash, deliver shares of NRG Common Stock
(“Delivered Shares”) to Purchaser pursuant to Section 3. For the avoidance of
doubt, if Issuer pays the Increased Cost of Stock Borrow Amount as set forth in
this Section 2(b), then the Threshold Price Adjustment described in such
Increased Costs Notice shall not take effect, and if Issuer does not make such
payment by the time required, then such Threshold Price Adjustment shall be
effective on the terms set forth in such Increased Costs Notice. The parties
also acknowledge, for the avoidance of doubt, that the terms of the Preferred
Interests do not provide for any adjustment to the Threshold Price in respect of
an Increased Cost or an Other Increased Cost of Hedging.
     SECTION 3 . Delivery of Shares. If Issuer elects in connection with any
Increased Costs Notice to deliver Delivered Shares in lieu of paying the Other
Increased Cost Amount in cash, then the following provisions apply.
     (a) Issuer may elect to deliver Delivered Shares in lieu of paying the
Other Increased Cost Amount in cash only if Issuer notifies Purchaser of its
irrevocable election to do so by the Notice Deadline and all Delivered Shares
are, at the time of such delivery, covered by an effective registration
statement of the Company for immediate resale by Purchaser (such registration
statement, including the related prospectus, the “Registration Statement”) in
form and content commercially reasonably satisfactory to Purchaser, and:
     (i) Purchaser (or an affiliate of Purchaser designated by Purchaser) shall
have been afforded a reasonable opportunity to conduct a due diligence
investigation with respect to the Company that is customary in scope for
underwritten offerings of equity securities and that yields results that are
commercially reasonably satisfactory to Purchaser or such affiliate, as the case
may be, in its discretion; and
     (ii) Purchaser (or an affiliate of Purchaser designated by Purchaser) and
the Company shall have entered into an agreement (a “Registration Agreement”) on
commercially reasonable terms in connection with the public resale of such
Delivered Shares by Purchaser or such affiliate substantially similar to
underwriting agreements customary for underwritten offerings of equity
securities, in form and substance commercially reasonably satisfactory to
Purchaser or such affiliate and the Company, which Registration Agreement shall
include, without limitation, provisions substantially similar to those contained
in such underwriting agreements relating to the indemnification of, and
contribution in connection with the liability of, Purchaser and its affiliates
and the Company, shall provide for the payment by the Company of all expenses in
connection with such resale, including all registration costs and all fees and
expenses of counsel for Purchaser, and shall provide for the delivery of
customary “disclosure letters” of outside counsel to the Company with respect to
the Registration Statement and customary

3



--------------------------------------------------------------------------------



 



accountants’ “comfort letters” to Purchaser or such affiliate with respect to
the financial statements and certain financial information contained in or
incorporated by reference into the Registration Statement. The parties agree
that the substantive provisions of the Registration Agreement shall be
substantially similar to those of the Underwriting Agreement dated as of
August 4, 2006 among the Company, the Purchaser and Credit Suisse Securities
(USA) LLC.
     (b) The number of Delivered Shares initially delivered to Purchaser in
connection with any Increased Costs Notice shall equal the applicable Other
Increased Cost Amount divided by the net resale value per share to Purchaser of
such Delivered Shares as determined by the Calculation Agent.
     (c) If Issuer delivers the Delivered Shares in lieu of paying the Other
Increased Cost Amount in cash, then Purchaser or its affiliate may sell (which
sale shall be made in a commercially reasonable manner) such Delivered Shares
during a period (the “Resale Period”) commencing on the Business Day following
the Notice Deadline and ending on the Business Day on which Purchaser completes
the sale of all such Delivered Shares or a sufficient number of Delivered Shares
so that the realized net proceeds of such sales exceed the Other Increased Cost
Amount. If any of such Delivered Shares remain after such realized net proceeds
exceed the Other Increased Cost Amount, Purchaser shall return such remaining
Delivered Shares to Issuer. If the Other Increased Cost Amount exceeds the
realized net proceeds from such resale, Issuer shall transfer to Purchaser by
the open of the regular trading session on the Exchange on the Scheduled Trading
Day immediately following the last day of the Resale Period the amount of such
excess (the “Additional Amount”) in cash or in a number of additional Delivered
Shares (“Make-whole Shares”) equal to the Additional Amount divided by the net
resale value per share to Purchaser of such Make-whole Shares as determined by
the Calculation Agent. The Resale Period shall continue to enable the sale of
the Make-whole Shares in the manner contemplated by this Section 3(c). This
provision shall be applied successively until the Additional Amount is equal to
zero.
     (d) Notwithstanding the foregoing, Issuer shall not have the right to elect
to deliver Delivered Shares in lieu of paying the Other Increased Cost Amount
unless, at the time of such election, the Company represents in writing to
Purchaser that the Company’s Annual Report on Form 10-K most recently filed with
the Securities and Exchange Commission (the “Commission”) and all subsequent
reports (collectively, the “Exchange Act Reports”) that have been filed by the
Company with the Commission or sent to stockholders pursuant to the Exchange
Act, do not include any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and that such
documents, when they were filed with the Commission, conformed in all material
respects to the requirements of the Exchange Act and the rules and regulations
of the Commission thereunder.

4



--------------------------------------------------------------------------------



 



     (e) If at any time during the Resale Period, (i) the Registration Statement
becomes the subject of a stop order or ceases to be effective, (ii) the
prospectus forming part of the Registration Statement at such time includes an
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading or (iii) any part of the Registration
Statement, at the time such part became effective, contained an untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, then (A) the
Company shall immediately so notify Purchaser and (B) Issuer shall immediately
repurchase from Purchaser all Delivered Shares not yet sold by Purchaser for an
aggregate cash purchase price equal to the Other Increased Cost Amount minus the
realized net proceeds of sales by Purchaser of the Delivered Shares already
sold, for settlement on a T+3 basis. The Company shall be deemed to have
represented and warranted to Purchaser continuously during any Resale Period,
prior to delivery of a notice of the type described in clause (A) of the
immediately preceding sentence, that none of the conditions set forth in clauses
(i), (ii) and (iii) of the immediately preceding sentence exist.
     SECTION 4 . Representations, Warranties and Agreements of the Company and
Issuer. Each of the Company and Issuer represents, warrants and agrees as
follows:
     (a) it has the power to execute this Agreement, to deliver this Agreement
and to perform its obligations under this Agreement and has taken all necessary
action to authorize such execution, delivery and performance;
     (b) such execution, delivery and performance do not violate or conflict
with any law applicable to it, any provision of its constitutional documents,
any order or judgment of any court or other agency of government applicable to
it or any of its assets or any contractual restriction binding on or affecting
it or any of its assets;
     (c) all governmental and other consents that are required to have been
obtained by it with respect to the execution and delivery of and the performance
of its obligations under this Agreement have been obtained and are in full force
and effect and all conditions of any such consents have been complied with;
     (d) its obligations under this Agreement constitute its legal, valid and
binding obligations, enforceable in accordance with their respective terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and to general equitable principles;
     (e) no Early Redemption Event has occurred and is continuing and no such
event or circumstance would reasonably be expected to occur as a result of its
entering into or performing its obligations under this Agreement;

5



--------------------------------------------------------------------------------



 



     (f) there is not pending or, to its knowledge, threatened against it or any
of its affiliates any action, suit or proceeding at law or in equity or before
any court, tribunal, governmental body, agency or official or any arbitrator
that is likely to affect the legality, validity or enforceability against it of
this Agreement or its ability to perform its obligations under this Agreement;
     (g) it is acting for its own account, and has made its own independent
decision to enter into this Agreement and as to whether this Agreement is
appropriate or proper for it based upon its own judgment and upon advice of such
advisors as it deems necessary; it acknowledges and agrees that it is not
relying, and has not relied, upon any communication (written or oral) of
Purchaser or any Affiliate of Purchaser with respect to the legal, accounting,
tax or other implications of this Agreement and that it has conducted its own
analyses of the legal, accounting, tax and other implications hereof (it being
understood that information and explanations related to the terms and conditions
of this Agreement shall not be considered investment advice or a recommendation
to enter into this Agreement); it further acknowledges and confirms that it has
taken independent tax advice with respect to this Agreement;
     (h) it is entering into this Agreement with a full understanding of all of
the terms and risks hereof (economic and otherwise) and is capable of evaluating
and understanding (on its own behalf or through independent professional
advice), and understands and accepts, the terms, conditions and risks; it is
also capable of assuming (financially and otherwise), and assumes, those risks;
     (i) it acknowledges that neither Purchaser nor any Affiliate of Purchaser
is acting as a fiduciary for or an advisor to the Company in respect of this
Agreement;
     (j) it is not entering into this Agreement to create actual or apparent
trading activity in the NRG Common Stock (or any security convertible into or
exchangeable for NRG Common Stock) or to manipulate the price of the NRG Common
Stock (or any security convertible into or exchangeable for NRG Common Stock) or
otherwise in violation of the Exchange Act;
     (k) without limiting the generality of Section 4(b), this Agreement will
not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act;
     (l) it is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended; and
     (m) each of the Company and Issuer is, and shall be as of the date of any
payment or delivery by Issuer hereunder, solvent and able to pay its debts as
they come due, with assets having a fair value greater than liabilities and with
capital sufficient to carry on the businesses in which it engages.

6



--------------------------------------------------------------------------------



 



     SECTION 5 . Preferred Interest Purchase Agreement and Certificate of
Designations. Except as otherwise specified in this Agreement, the Preferred
Interest Purchase Agreement and the Certificate of Designations shall remain in
full force and effect.
     SECTION 6 . Effectiveness. This Agreement shall become effective upon
execution hereof by the parties hereto and execution of the Preferred Interest
Amendment Agreement among Issuer, Purchaser and Agent of even date herewith by
the parties thereto.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

             
 
  ISSUER:    
 
                NRG COMMON STOCK FINANCE II LLC    
 
           
 
  By:
Name:   /s/ Christopher Sotos
 
Christopher Sotos    
 
  Title:   Vice President and Treasurer    
 
           
 
  COMPANY:    
 
                NRG ENERGY, INC.    
 
           
 
  By:
Name:   /s/ Christopher Sotos
 
Christopher Sotos    
 
  Title:   Vice President and Treasurer    
 
           
 
  PURCHASER:    
 
                CREDIT SUISSE CAPITAL LLC    
 
           
 
  By:
Name:   /s/ Barry Dixon
 
Barry Dixon    
 
  Title:   Authorized Signatory    
 
           
 
  By:
Name:   /s/ Shui Wong
 
Shui Wong    
 
  Title:   Authorized Signatory    

 



--------------------------------------------------------------------------------



 



             
 
  AGENT:    
 
                CREDIT SUISSE SECURITIES (USA) LLC    
 
           
 
  By:
Name:   /s/ Barry Dixon
 
Barry Dixon    
 
  Title:   Authorized Signatory    

 